ATTORNEY GRIEVANCE COMMISSION                        •         IN THE
OF MARYLAND                                          •         COURT OF APPEALS
                                                     •         OF MARYLAND
       Petitioner
                                                      •        Misc. Docket AG
V.
                                                      •        No. 16
LAWAL MOMODU
                                                      •        September Term, 2012
                 Respondent

                    ***********************************************

                                             ORDER

       This matter having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action, with attached certified copy of an Order entered December 14, 2016, whereby

the United States District Court for the District of Maryland indefinitely suspended Lawal

Momodu from the Bar of that Court, with a right to apply for reinstatement no sooner than one

year from the date of the Order; and it appearing that said Lawal Momodu is admitted to the Bar

of this Court;

          NOW, THEREFORE, it is this 28th day of                     July          ,2017,

          ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-

737(d), that Lawal Momodu, Respondent, is hereby suspended, effective immediately, from the

practice of law in the State of Maryland, pending further order of this Court; and it is further

          ORDERED, that the Clerk of this Court shall strike the name of Lawal Momodu from the

register of attorneys in this Court and comply with the notice provisions of Maryland Rule 19-

761(6).



                                                          /s/ Mary Ellen Barbera
                                                      Chief Judge